[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action to recover for personal injuries. The action was commenced by the plaintiff father of the minor child who was injured when a dog bit her. It is alleged that the dog CT Page 5163-BBB was owned or kept by the defendant, who is the mother of the minor child.
The mother and the father of the injured child are divorced. By order of the court, the defendant mother has sole legal custody of the child. The father has filed this action, however, on behalf of the minor child, seeking next friend status from this court. The defendant mother has moved to dismiss, alleging that she and she alone as the sole legal custodian of the minor child should determine whether to commence such a lawsuit.
The court appointed a guardian ad litem for the minor child and referred the matter to this judge for determination of this unusual issue of standing. It is hereby
ORDERED:
that the nominal plaintiff Richard Pechinski, the defendant, and the guardian ad litem submit memoranda of law to the court on or before August 25, 1996, so that the court can determine whether the nominal plaintiff has standing to act on behalf of the minor child in this action.
Patty Jenkins Pittman, Judge